Citation Nr: 1341856	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-24 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a nerve condition of the right arm, to include as secondary to the service-connected residuals of a fractured right clavicle or service-connected degenerative joint disease, cervical spine. 

2.  Entitlement to service connection for a muscle strain of the right forearm, to include as secondary to the service-connected residuals of a fractured right clavicle or service-connected degenerative joint disease, cervical spine.

3.  Entitlement to service connection for vertigo.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active duty service from June 1971 to August 1973.  The Veteran died in April 2011.  The appellant is continuing the Veteran's claim through substitution.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In the Veteran's substantive appeal, he requested a Travel Board hearing on the issues on appeal.  The appellant was afforded an opportunity to appear at a Travel Board hearing, but has declined.  See, the Report of Contact dated May 2013.

In light of the arguments raised and evidence of record, the Board has recharacterized the issues as shown on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  No SSA records are associated with the claims file, although the file contains notice that the Veteran applied for benefits.  Therefore, the Board finds that remand is necessary to obtain any outstanding SSA records.

Additionally, a supplemental medical opinion is needed to determine the etiology of the Veteran's claimed disabilities of a nerve condition of the right arm and a muscle strain of the right forearm. 

In May 2007, a VA clinician opined that the Veteran's right arm 'fatigue and pains' are the result of stenosis of the cervical spine, which is more likely than not secondary to a post-traumatic head/neck injury in 1973.  However, a specific right arm disability/diagnosis was not identified.

In April 2008, a VA examiner provided pertinent diagnoses of right forearm muscle strain and peripheral neuropathy not found.  The examiner noted the Veteran's right arm condition was not caused by his motor vehicle accident while in the service.  The examiner did not address whether any of the Veteran's service-connected disabilities had either caused or aggravated the Veteran's right arm disability of right forearm muscle strain; rather he only addressed whether the in-service accident caused the disability.  Without an opinion discussing secondary causation, to include aggravation, the opinion is inadequate to determine whether entitlement to service connection is warranted.     

Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  Therefore, a new opinion must be obtained.  

Finally, the Veteran submitted a claim of service connection for vertigo.  The RO denied the claim as the Veteran was service connected for traumatic brain injury, which included symptoms of dizziness.  Although the Veteran may not receive compensation for the same symptoms under more than one disability, the Veteran may be service-connected for vertigo if it is represents as a separate, distinct disability and is found to be causally related to service, or a service-connected disability.  Therefore, the VA examiner should also provide an opinion regarding the etiology of the Veteran's vertigo.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the Veteran's in-service and post-service arm symptoms and vertigo.  The appellant should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file all outstanding SSA records, to include any decisions and treatment records used during the process.  If such records cannot be obtained or if no such records exist, the RO must issue a formal finding and notify the appellant.  

3.  After associating all pertinent outstanding records with the claims file, refer the claims file to a physician for a medical opinion.  The physician must provide answers to each question below.

a) Is it at least as likely as not (a 50% probability or more) that the claimed right arm nerve condition and diagnosed muscle strain of the right forearm were causally or etiologically related to the Veteran's military service, specifically to include the motor vehicle accident he sustained therein.  

b) Is it at least as likely as not (a 50% probability or more) that any of the Veteran's service-connected disabilities either caused or aggravated his claimed right arm disabilities, claimed as a right arm nerve condition and a muscle strain of the right forearm?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

c) Is it at least as likely as not (a 50% probability or more) that the Veteran had a diagnosis of vertigo that was distinct from the residuals of his traumatic brain injury.  If so, the physician should determine whether it is at least as likely as not that the vertigo had onset in service; or, was causally or etiologically related to service; or, was caused or aggravated by a service-connected disability. 

A complete rationale for any opinion offered must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the appellant a supplemental statement of the case and provide the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


